Case: 18-15274    Date Filed: 09/30/2019   Page: 1 of 5


                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-15274
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:18-cr-00139-KD-MU-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

LADERRICK DEAUNDREY HOPSON,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                            (September 30, 2019)

Before TJOFLAT, JORDAN, and BRANCH, Circuit Judges.

PER CURIAM:
               Case: 18-15274     Date Filed: 09/30/2019    Page: 2 of 5


                                           I.

      Laderrick Hopson appeals the District Court’s application of a four-level

enhancement to the base level of his offense under the Sentencing Guidelines. His

appeal lacks merit. We therefore affirm.

                                           II.

      Hopson is a convicted felon. Therefore, he is not permitted to possess a

firearm or ammunition. 18 U.S.C. § 922(g)(1) (“It shall be unlawful for any

[felon] . . . [to] possess . . . any firearm or ammunition . . . .”). In 2018, Hopson

killed a man at a gas station using a firearm and ammunition. He plead guilty in

federal court to one count of knowingly possessing ammunition by a prohibited

person in violation of § 922(g)(1). The District Court applied a four-level

enhancement to the base offense level for a § 922(g)(1) offense because he

possessed the ammunition in connection with a felony—namely, homicide. See

U.S.S.G. § 2K2.1(b)(6)(B) (a four-level enhancement applies if the defendant

“used or possessed any firearm or ammunition in connection with another felony

offense”). As a result, Hopson received a 71-month sentence.

      However, in applying the sentencing enhancement, the District Court did not

focus on Hopson’s possession of ammunition in connection with the homicide,

which was the basis for his guilty plea. Instead, it focused on Hopson’s possession

of the firearm used in the homicide, rather than that firearm’s ammunition.


                                           2
                Case: 18-15274        Date Filed: 09/30/2019      Page: 3 of 5


       Hopson argues that the District Court erred by focusing on the firearm itself

when it applied the enhancement because the basis of his guilty plea was the

firearm’s ammunition. 1 We find no plain error in the District Court’s focus on the

firearm because (1) there was a direct and substantial connection between the

firearm and the ammunition, and (2) there was overwhelming evidence that the

firearm and ammunition were used in connection with the homicide. Therefore,

Hopson suffered no prejudice because he received the same sentence he would

have received if the District Court had properly focused on the ammunition. As

such, we affirm the District Court.2

                                               III.

       A sentencing challenge raised for the first time on appeal is reviewed for

plain error. United States v. Henderson, 409 F.3d 1293, 1307 (11th Cir. 2005). To

establish plain error, an appellant must establish that: “(1) an error occurred; (2)

the error was plain; (3) it affected his substantial rights; and (4) it seriously

affected the fairness of the judicial proceedings.” United States v. Gresham, 325
F.3d 1262, 1265 (11th Cir. 2003).


       1
         Hopson presents this argument for the first time on appeal.
       2
         The District Court stated that it would have imposed the 71-month sentence regardless
of any Guidelines calculation error. Therefore, Hopson had the burden of showing that his
sentence was unreasonable in light of the record and the sentencing factors in 18 U.S.C. §
3553(a). United States v. Keene, 470 F.3d 1347, 1350 (11th Cir. 2006). Because he has not
argued that his sentence was unreasonable on appeal, he has abandoned any argument on the
issue. United States v. Jernigan, 341 F.3d 1273, 1283 n.8 (11th Cir. 2003) (noting that ssues not
raised “plainly and prominently” on appeal are abandoned).
                                                3
              Case: 18-15274    Date Filed: 09/30/2019    Page: 4 of 5


      The Sentencing Guidelines are clear that a four-level enhancement applies

when the defendant possesses “any firearm or ammunition” in connection with

another felony offense. U.S.S.G. § 2K2.1(b)(6)(B) (emphasis added). Here, the

presentence report indicated that an unfired bullet was found where Hopson racked

the slide of the firearm used in the homicide. In other words, the firearm upon

which the District Court focused physically ejected the ammunition—which was

the basis for Hopson’s guilty plea—at the scene of the crime. Therefore, a

substantial and direct relationship existed between the ammunition and the firearm

upon which the District Court focused. Moreover, the record overwhelmingly

supports the conclusion that Hopson possessed both the firearm and the

ammunition in connection with the homicide. Therefore, any error the Court

committed by focusing on the firearm was insignificant because Hopson’s sentence

would have remained the same if the Court had focused on the ammunition—the

four-level enhancement would have remained appropriate, and therefore his

sentence would not have changed. As such, the Court’s focus on the firearm did

not affect Hopson’s substantial rights because the allegedly erroneous focus caused

him no prejudice.

      For the foregoing reasons, the District Court did not plainly err when it

focused on Hopson’s possession of the firearm—rather than that firearm’s




                                         4
             Case: 18-15274    Date Filed: 09/30/2019   Page: 5 of 5


ammunition which was the basis of his guilty plea—in connection with the

homicide.

      AFFIRMED.




                                       5